MEMORANDUM OF DECISION.
David Stypa appeals his convictions in the Superior Court (York County; Bro-drick, J.) of aggravated assault, assault on a child under six years of age, and endangering the welfare of a child under 17-A M.R.S.A. §§ 208(1)(A), 207, and 554 (1983 & Supp.1987), respectively. We affirm. The trial court did not abuse its discretion in denying continuances. State v. Reed, 479 A.2d 1291, 1295 (Me.1984); State v. Curtis, 295 A.2d 252, 255 (Me.1972). We find no merit in the other issues, many of which were not even raised in the trial court.
The entry is:
JUDGMENTS AFFIRMED.
All concurring.